Exhibit 10.3

2006 Stock Option Agreement

NCR Stock Incentive Plan

(Non-Statutory Stock Option)

You have been granted an option (the “Option”) under the NCR Stock Incentive
Plan (the “Plan”) of NCR Corporation (“NCR”) to purchase from NCR a number of
common shares of NCR (“Shares”) at the price per Share as listed on the stock
option information page on the stock option plan website, subject to the terms
and conditions of this agreement and the Plan.

1. Your right to exercise this Option will expire ten (10) years from the grant
date, unless sooner terminated due to your termination of employment as
described below. If the expiration date falls on a Saturday, Sunday or holiday,
it will be deemed to occur on the next following business day.

2. This Option will vest and may be exercised at any time prior to its
expiration as follows: 25% (rounded down to the nearest whole share) of the
Option Shares on the first anniversary of the grant date; an additional
installment of 25% (rounded down to the nearest whole share) of the Option
Shares on the second and third anniversaries of the grant date, and on the
fourth anniversary of the grant date, this Option will be fully vested and
exercisable; provided, however, that you are continuously employed by NCR or any
of its Affiliate companies (referred to collectively herein as “NCR”) until the
vesting dates. In the event your employment terminates prior to the fourth
anniversary of the date of grant, this Option shall terminate with respect to
the unvested installments, except as provided below.

3. This Option will vest in full if you (i) die while actively employed by NCR;
or (ii) cease to be actively employed by NCR because you qualify for benefits
from the NCR Long Term Disability Plan or another long term disability plan
sponsored by NCR (“Disability”). In such cases, the Option may be exercised
during the one-year period following the date of death or Disability, regardless
of the expiration date of the Option. If death or Disability occurs on or after
attainment of age 55, the Option may be exercised until the earlier of (a) the
three-year period following death or Disability, or (b) the expiration date of
the Option, but in no event earlier than one year following the date of death or
Disability.

4. If you terminate employment with NCR due to Retirement, as defined below, the
unvested portion of this Option will terminate and the vested portion may be
exercised until the earlier of (a) the expiration of the three year period
following your termination date, or (b) the expiration date of the Option. For
purposes of this paragraph, “Retirement” means termination of employment at or
after age 55.

5. Upon the occurrence of a Change in Control, as defined in the Plan, if the
continuing company assumes or replaces this Option, the Option will continue
according to its terms. In such case, if you are involuntarily terminated other
than for Cause or

 

1



--------------------------------------------------------------------------------

voluntarily terminated for Good Reason within two years after the Change in
Control, this Option will vest in full and be exercisable until the later of
(1) the last date on which it would be exercisable in the absence of the Change
in Control, and (2) the first anniversary of termination of employment, but in
either case no later than the expiration date of the option. If the continuing
company does not assume or replace this Option, it will vest in full upon the
Change in Control. Upon a Change in Control, the Compensation & Human Resource
Committee of the Board of Directors (the “Committee”) in its discretion may
(1) terminate this Option after providing advance notice to exercise the vested
and unvested portion, or (2) cash out this Option, as provided in the Plan. This
paragraph 5 is a summary of the Change in Control provisions of the Plan, and
other provisions of the Plan may apply and will prevail.

6. If your NCR employment is involuntarily terminated for Cause, as defined in
the Plan, this Option will be forfeited.

7. If you terminate from NCR for any other reason, including reduction-in-force,
the unvested portion of this Option will terminate and the vested portion may be
exercised through the 59th day after your date of termination of employment, or
the expiration date, if earlier.

8. If you die during employment or after termination of employment but while
this Option remains exercisable, this Option will be exercisable by your
beneficiary or heir for one year after the date of death, regardless of the
expiration date of the Option.

9. This Option will be cancelled if the Committee determines that you engaged in
misconduct in connection with your employment.

10. This Option shall be exercised in accordance with procedures established by
the administrator of NCR’s stock option program, including broker-assisted
cashless exercises. In countries where deemed mandatory, upon exercise, the
purchase price will be paid by simultaneous sale of the shares exercised, in
such a manner that the optionee is not subject to taxation upon grant of the
option award. Any taxes required by law to be withheld or paid with respect to
exercise of this Option shall be deducted from the proceeds of the Option
exercise. If NCR or the administrator of the stock option program is unable to
withhold required taxes from the proceeds of the exercise, you or your legal
representative or beneficiary will be required to pay such amounts, and NCR may
take any action necessary to satisfy such obligation, including but not limited
to withholding cash from your compensation otherwise due to you, or withholding
from the shares such numbers of Shares as it, in its sole discretion, shall
determine to be required to satisfy such withholding requirements.

11. Within a reasonable period after the Option is exercised, NCR will instruct
its Transfer Agent and Stock Registrar to credit you or your successor with the
number of Shares with respect to which you exercised the Option. Neither you nor
your legal representative shall be, or have any of the rights and privileges of,
a stockholder of NCR in respect of any Shares purchasable upon the exercise of
this Option, in whole or in part, unless and until the Company credits you with
such Shares.

 

2



--------------------------------------------------------------------------------

12. This Option is not transferable by you otherwise than by beneficiary
designation, will or the laws of descent and distribution, and during your
lifetime the Option may be exercised only by you or your guardian or legal
representative.

13. You may designate one or more beneficiaries to receive all or part of this
Option in case of your death, and you may change or revoke such designation at
any time. In the event of your death, any portion of this Option that is subject
to such a designation will be distributed to such beneficiary or beneficiaries
in accordance with this agreement. Any other portion of this Option shall be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the Shares in question may
be purchased by and distributed to your estate, in which event NCR shall have no
further liability to anyone with respect to such Shares.

14. In exchange for this Option, you agree that during your employment with NCR
and for a period of twelve (12) months after termination of your NCR employment
for any reason, you will not, without the prior written consent of the Chief
Executive Officer of NCR, (1) render services directly or indirectly to any
Competing Organization (as defined below) involving the development,
manufacture, marketing, advertising, sale or servicing of any product, process,
system or service upon which you worked or in which you participated during the
last two years of your NCR employment; (2) directly or indirectly recruit, hire,
solicit or induce, or attempt to induce, any exempt employee of NCR to terminate
his/her employment with or otherwise cease his/her relationship with NCR; or
(3) canvass or solicit business with any firm or company with which you worked
during the preceding two years while employed by NCR, including customers of
NCR. If you breach the terms of this paragraph 14, in addition to recovering
damages for breach, this Option will be immediately cancelled, and you agree to
pay to NCR the difference between the exercise price and the fair market value
on the date of exercise of any shares received in connection with the exercise
of this Option on or after the date which is 12 months prior to the date of the
breach.

As used in this paragraph 14, “Competing Organization” means an organization
identified by the Chief Executive Officer of NCR at the beginning of the year in
which your employment with NCR terminates as a Competing Organization, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by NCR to its customers.

You understand that if you breach this section, NCR may sustain irreparable
injury and may not have an adequate remedy at law. As a result, you agree that
in the event of your breach of this section, NCR may, in addition to any other
remedies available to it, bring an action or actions for injunction, specific
performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.

 

3



--------------------------------------------------------------------------------

15. By accepting this Option, you agree that, where permitted by local law, any
controversy or claim related to your employment relationship with NCR shall be
resolved by first exhausting any NCR internal dispute resolution process and
policy, and then by arbitration pursuant to such policy. If you are employed in
the U.S., the arbitration shall be pursuant to the NCR dispute resolution policy
and then current rules of the American Arbitration Association and shall be held
in Dayton, Ohio. If you are employed outside the U.S., where permitted by local
law, the arbitration shall be conducted in the headquarters city of the business
unit in which you work. The arbitration shall be held before an arbitrator who
is an attorney knowledgeable in employment law. The arbitrator’s decision and
award shall be final and binding and may be entered in any court having
jurisdiction thereof. For arbitration held in the U.S., issues of arbitrability
shall be determined in accordance with the federal substantive and procedural
laws relating to arbitration; all other aspects shall be interpreted in
accordance with the laws of the State of Ohio. Each party shall bear its own
attorney’s fees associated with the arbitration and other costs and expenses of
the arbitration shall be borne as provided by the rules of the American
Arbitration Association for an arbitration held in the U.S., or similar
applicable rules for an arbitration held outside the U.S. If any portion of this
paragraph is held to be unenforceable, it shall be severed and shall not affect
either the duty to arbitrate or any other part of this paragraph.

16. The terms of this Option as evidenced by this agreement may be amended by
the NCR Board of Directors or its Compensation Committee, provided that no such
amendment shall impair your rights hereunder without your consent.

 

4